 
 
I 
108th CONGRESS
2d Session
H. R. 3711 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2004 
Mr. Wexler (for himself, Mr. Frank of Massachusetts, Mr. Owens, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) to eliminate the comparative cost adjustment program. 
 
 
1.Repeal of comparative cost adjustment programSubtitle E of title II of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is repealed and the provisions of law amended by such subtitle are restored as if such subtitle had not been enacted.  
 
